J-A10016-22


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: T.C.R., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: B.B.R., MOTHER               :
                                         :
                                         :
                                         :
                                         :   No. 1511 MDA 2021


             Appeal from the Order Entered October 27, 2021,
           in the Court of Common Pleas of Cumberland County,
           Juvenile Division at No(s): CP-21-DP-0000034-2017.


 IN RE: ADOPTION OF: T.C.R., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: B.B.R., MOTHER               :
                                         :
                                         :
                                         :
                                         :   No. 1514 MDA 2021


             Appeal from the Decree Entered October 21, 2021,
           in the Court of Common Pleas of Cumberland County,
                Orphans' Court at No(s): 018-ADOPT-2021.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED: JUNE 13, 2022

      In this consolidated matter, B.B.R. (Mother) appeals various aspects of

the orphans’ court decision to involuntary terminate her parental rights to her

four-year-old son, T.C.R. (the Child), pursuant to the Adoption Act. See 23
J-A10016-22



Pa.C.S.A. § 2511(a)(2), (5), and (b).1 Mother also appeals the decision to

change the goal of the dependency proceedings from reunification to adoption,

pursuant to the Juvenile Act. See 42 Pa.C.S.A. § 6351(f). After careful review,

we affirm.

        The record discloses the following procedural and factual history: The

Agency’s involvement with the family began in 2016 after a report that Mother

was in the emergency room, heavily intoxicated, and 16 weeks pregnant with

the Child. The Child tested positive for alcohol at birth in February 2017 and

was removed from Mother’s care in March 2017.

        Between 2017 and 2020, the Child was placed with the foster family on

three separate occasions due to Mother’s alcohol abuse, her mental health,

and the possibility of domestic violence in the home. Specifically, the Child

was placed from March 2017 until July 2017 (approximately 5 months);

November 2017 until February 2018 (approximately 4 months); March 2018

until March 2019 (approximately 12 months).          By August 2019, Mother

progressed to where the juvenile court terminated the Child’s dependency.

        Although the dependency case was closed, the Child’s foster family

remained in contact with the family. The foster mother cared for the Child

overnight at least once per week, and sometimes for longer stints during

Mother’s relapses. Between the dependency closure in August 2019 until June

2020, Father informed the foster mother that Mother had relapsed three
____________________________________________
1The orphans’ court also terminated the rights of K.R. (Father), who did not
appeal.



                                               -2-
J-A10016-22



times. On two occasions, Father informed the foster mother they could not

care for the Child, because Mother was having a mental health crisis. In June

2020, Father texted the foster mother to say he was “done” and that “God

didn’t mean for him to be a father.” See N.T. (10/7/21) at 83-84. The Agency

intervened and imposed a safety plan where Mother received in-patient

therapy for three weeks.

      In October 2020, Father pleaded guilty to a series of offenses, including

indecent assault of a person less than 16 years of age, all related to contact

with his daughter from a previous marriage. His probation conditions did not

allow him to have contact with minors, including the Child, or with the foster

parents.

      The final removal occurred in November 2020 when Mother relapsed

and was arrested for assaulting Father. Around this time, Mother drank two

bottles of vodka, passed out, and was taken to the hospital where she had to

give birth via Caesarean section due to her excessive consumption of alcohol.

The newborn sibling was diagnosed with fetal alcohol syndrome.          Mother

entered a residential treatment facility. The Child was adjudicated dependent

in December 2020, and he was placed with the same foster family that cared

for him during his previous placements. The foster family intends to adopt

the Child. The Child’s younger sibling was also placed with the foster family.

      The juvenile court imposed a series of family service plan goals to

facilitate Mother’s reunification with the Child. The goals included: parenting;

drug and alcohol treatment; mental health treatment; housing; and


                                     -3-
J-A10016-22



cooperation with the Agency. In its Rule 1925(a) opinion, the court outlined

Mother’s substantial compliance with these goals. See Trial Court Opinion

(T.C.O.), 12/20/21 at 6-8.

      The Agency petitioned for a goal change hearing in March 2021 and for

the involuntary termination of Mother’s rights in August 2021. The orphans’

court held a remote hearing on October 7, 2021, in accordance with the Covid-

19 protocols. The court appointed the Child legal counsel, pursuant to Section

2313(a) of the Adoption Act. The Child’s counsel represented that the Child

was too young to state his preferred outcome. The court also appointed the

a guardian ad litem (GAL) to represent the Child’s best interests. The GAL

was new to the case, having only taken over in August 2021 (i.e.,

approximately four months prior to the termination hearing).         The GAL

represented that termination was in the Child’s best interests.

      The orphans’ court subsequently granted the Agency’s petitions under

23 Pa.C.S.A. § 2511(a)(2), (5) and (b). Mother appealed both the termination

decree and the goal change order. She presents the following seven issues,

which we have re-ordered for ease of disposition:

            1. [Did] the trial court abuse[] its discretion and
               commit[] an error of law by accepting the opinion of
               the guardian ad litem (GAL), the opinion of the Child’s
               court-appointed attorney, and the opinion of a
               representative from [the Agency] supporting
               termination of Mother’s parental rights under
               circumstances where none of these witnesses ever
               witnessed Mother’s relationship with T.C.R., had never
               been in Mother’s home, and, with respect to the




                                     -4-
J-A10016-22


                      attorney and the GAL had never even met Mother
                      before expressing their opinion at trial?

                 2. Did the trial court commit an error of law and abuse
                    its discretion by considering any statements or actions
                    of T.C.R. that occurred when T.C.R. was solely in the
                    foster/adoptive Mother’s presence?

                 3. Did the trial court commit an error of law and an abuse
                    of discretion by giving little or no weight to mother’s
                    witnesses under circumstances where the court
                    directed that their testimony be expedited?

                 4. Was there insufficient evidentiary support for the trial
                    court’s orders terminating Mother’s parental rights
                    and changing the permanency placement goal to
                    adoption, thus causing an abuse of discretion?

                 5. Did the trial court commit an error of law and an abuse
                    of discretion in failing to take into consideration and
                    provide sufficient weight to Mother’s current
                    circumstances in addressing her mental health and
                    addiction illnesses?

                 6. Did the trial court commit an error of law and an abuse
                    of discretion by accepting the opinions of principal
                    witnesses as to the psychological and emotional
                    impact of the termination of parental rights upon
                    T.C.R., without directing the intervention of a
                    professional or expert to provide testimony in this
                    regard?

                 7. Did the trial court commit an error of law and an abuse
                    of discretion in failing to require sufficient evidence
                    regarding the emotional and psychological bond
                    between T.C.R. and his brother and his half-brother?


Mother’s Brief at 15-17 (re-ordered).2
____________________________________________
2  Mother initially raised 20 issues in her concise statement of errors
complained of on appeal. We caution Mother’s counsel that a concise
statement, which is too vague or voluminous could lead to waiver. See, e.g.,
(Footnote Continued Next Page)


                                               -5-
J-A10016-22



        We begin with our well-settled standard of review:

             The standard of review in termination of parental rights
             cases requires appellate courts to accept the findings of fact
             and credibility determinations of the trial court if they are
             supported by the record. If the factual findings are
             supported, appellate courts review to determine if the trial
             court made an error of law or abused its discretion. A
             decision may be reversed for an abuse of discretion only
             upon demonstration of manifest unreasonableness,
             partiality, prejudice, bias, or ill-will. The trial court's
             decision, however, should not be reversed merely because
             the record would support a different result. We have
             previously emphasized our deference to trial courts that
             often have first-hand observations of the parties spanning
             multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

        In her first appellate issue, Mother argues the orphans’ court erred when

it accepted the opinions of: 1) the Agency’s primary witness; 2) the Child’s

court-appointed attorney; and 3) the Child’s GAL.           Mother reasons these

“opinions” should be discounted because none of these individuals witnessed

Mother’s interaction with the Child. See generally Mother’s Brief at 33-37.3
____________________________________________

Commonwealth v. Vurimindi, 200 A.3d 1031 (Pa. Super. 2018). Waiver is
not appropriate in this instance, because the orphans’ court thoroughly
addressed each of Mother’s appellate issues, and our review was not impeded.
But see Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super. 2002)
(“Even if the trial court correctly guesses the issues [an] appellant raises on
appeal and writes an opinion pursuant to that supposition the issues [may] be
waived.”).

3We note Mother’s use of the term “opinions” to describe the testimony of the
Agency witness, and to describe the legal positions of the Child’s counsel and
GAL. On this issue, and at various times throughout her brief, Mother
seemingly conflates the sufficiency of the evidence with the weight of the
(Footnote Continued Next Page)


                                               -6-
J-A10016-22



        We begin with the testimony of the Agency’s witness. At the time of the

termination hearing, the caseworker assigned to Mother’s case had left her

employment with the Agency. Because the caseworker was unavailable to

testify, the Agency called the case supervisor who had been the supervisor

attached to the case. The supervisor was able to testify about the Mother’s

goals and the case history. Mother argues the court erred when accepting

this testimony, because the supervisor had no personal knowledge of the case.

        In its Rule 1925(a) opinion, the court noted: “To the extent that

[Mother] had specific objections to a witness’s lack of personal knowledge

about particular subjects, we heard those objections and ruled on those

objections [in favor of Mother].” See T.C.O. at 19. Indeed, the court cites

two specific examples where Mother’s objections were sustained. Id. at 19,

n.79. Mother, by contrast, cites no examples of evidentiary rulings where she

was prejudiced by the case supervisor’s lack of personal knowledge.

Moreover, Mother cites no relevant legal authorities to support her claim, in

apparent circumvention of our Rules of Appellate Procedure. See Pa.R.A.P.

302(a) (“Issues not raised in the trial court are waived and cannot be raised

for the first time on appeal”); see also Pa.R.A.P. 2119(e) (“Statement of place

of raising or preservation of issues”); and see Pa.R.A.P. 2101 (“Conformance
____________________________________________

evidence. We clarify, as best we can, what precisely Mother means to
challenge. See, e.g., Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.
Super. 2001) (“When a court has to guess what issues an appellant is
appealing, that is not enough for meaningful review.”).

Insofar as this first issue relates to the Child’s legal counsel and GAL, it is
apparent that Mother means to challenge the propriety of this representation.


                                               -7-
J-A10016-22



with Requirements.”). We discern no error or abuse of discretion as to this

contention. To the extent Mother argues that the court’s decision was based

on insufficient evidence or that the supervisor’s testimony should have been

afforded less weight, we address those claims in our discussion of Mother’s

fourth and fifth issues.

        Mother’s claims regarding the Child’s legal counsel and the GAL

implicate 23 Pa.C.S.A. § 2313(a) (“Representation”).4           The Adoption Act

mandates that children have a statutory right to counsel in contested

involuntary termination proceedings:

             The court shall appoint counsel to represent the child in an
             involuntary termination proceeding when the proceeding is
             being contested by one or both parents. The court may
             appoint counsel or a guardian ad litem to represent any
             child who has not reached the age of 18 years and is subject
             to any other proceeding under this part whenever it is in the
             best interests of the child. […].

23 Pa.C.S.A. § 2313(a).

          This statue has been the source of considerable litigation in recent

years. In a fractured decision, our Supreme Court held in In re Adoption of

L.B.M., 161 A.3d 172, 180 (Pa. 2017), that, in a contested termination

proceeding, the orphans’ court must appoint counsel who is directed by the

child to represent the child’s “legal interests.” This rule is commonly referred

to as the Section 2313(a) mandate. A child’s legal interests are synonymous
____________________________________________
4
 We note that whether a child has been properly afforded counsel under
Section 2313(a) is a mixed question of fact and law, which is also subject to
a review for an abuse of discretion. In re P.G.F., 247 A.3d 955, 961 n.4 (Pa.
2021).


                                               -8-
J-A10016-22



with the child’s “preferred outcome” of the proceeding. L.B.M., 161 A.3d at

174-75.

      More recently, our Supreme Court addressed the contours of that

representation. See In re P.G.F., 247 A.3d 955 (Pa. 2021). In P.G.F. the

Court explained that any attorney acting as a child’s legal counsel must, at a

minimum, attempt to ascertain the child’s preference and advocate on the

child’s behalf. Id. at 966 (emphasis added). P.G.F. involved a mother and a

step-father seeking to terminate the rights of the biological father. The child’s

attorney investigated the child’s preferred outcome, but the attorney decided

not to inform the child of the exact meaning of the termination proceedings,

because doing so would reveal to the child that his step-father was not his

actual biological-father. The attorney believed that pressing the child about

his preferred outcome would cause confusion, anxiety, and emotional trauma.

Id. at 968.

      The Supreme Court determined that the child’s attorney fulfilled the

Section 2313(a) mandate when she attempted to – but could not – elicit the

child’s preferred outcome.     The Court observed that discerning a child’s

preference is necessarily a fact-intensive and nuanced process, based upon

an attorney’s observations and interactions with the child. Id. at 966. The

Court reasoned that children fall within a wide range of ages, maturity levels,

and emotional capacities that all factor into a child’s ability to express a

preference. Id. The Court held the orphans’ court should afford “significant

deference” to counsel’s approach in discerning a child’s preference. In turn,


                                      -9-
J-A10016-22



the appellate court should give “substantial deference” to the orphans’ court

determination of whether the attorney fulfilled the Section 2313(a) mandate.

Id. at 967.

      Returning to the instant matter, the Child’s legal counsel represented to

the court that he was unable to ascertain the Child’s position on termination,

because the four-year-old Child was too young. See N.T. at 183-184. Counsel

explained that the Child felt comfortable with the foster family and looked to

them for support when in a strange environment. Id. at 184. Counsel also

noted that the Child was “picking up on” the fact that Mother also turned to

the foster family for support. Id. The Child refers to Mother and his foster

mother as “mommy [B.]” and “mommy [J.],” respectively. Id. at 183.

Counsel averred that the Child would say things like “I want to live here

forever” wherever he happened to be having a particularly good time, e.g.,

when he was at the beach. Id. at 183-84. Counsel concluded his report to

the court by stating: “But with respect to his preference, I don’t believe he

can give a preference as to where he would like to be, so I defer to the [GAL]

with the recommendation.” Id. at 184.

      On appeal, Mother evidently agrees with the legal counsel’s assessment

that the Child was too young to articulate a preferred outcome. According to

Mother, the error occurred when the legal counsel subsequently proceeded to

express a position.   Mother argues that counsel’s position was improper,

because counsel had never met Mother. See Mother’s Brief at 35. Mother

concludes the court erred for accepting this position.


                                    - 10 -
J-A10016-22



      In its Rule 1925(a) opinion, the orphans’ court noted that the legal

counsel’s report did not take a position in favor or disfavor of termination. See

T.C.O. at 15-16. The court understood counsel’s report to mean that the Child

was unable to give a preference, that the Child was quick to tell whomever he

was with that he was happy there. Id.

      We agree with the assessment of the orphans’ court.           Contrary to

Mother’s characterization, counsel took no position regarding whether

Mother’s rights should be terminated.      Counsel merely articulated, for the

court’s benefit, his approach in attempting to discern the Child’s preferred

outcome. Moreover, we are not convinced by Mother’s argument that counsel

had to meet with Mother. The legal counsel’s representation is directed by

the Child, based on the Child’s preference. L.B.M., 161 A.3d at 180. As we

noted above, the orphans’ court should give significant deference to counsel’s

approach. P.G.F., 247 A.3d. at 966-67. We, in turn, must give “substantial

deference” to the orphans’ court determination. Mother’s claim regarding the

propriety of counsel’s representation is without merit.

      Next, we turn to the final aspect of Mother’s first appellate issue, namely

that the orphans’ court erred by accepting the GAL’s recommendation. See

Mother’s Brief at 35-37. Mother argues the court should not have relied on

the GAL’s recommendation, because the GAL failed to interview Mother in

apparent circumvention of the Rules of Juvenile Court Procedure and the




                                     - 11 -
J-A10016-22



Juvenile Act.5 Mother concludes that the GAL’s failure to perform the required

investigation was an error of law. Id. at 37.

        Mother’s claim presents a novel question. The issue is not whether the

GAL satisfied her duty as legal counsel under Section 2313(a). See, e.g., In

re T.S., 192 A.3d 1080, 1090 (Pa. 2018) (holding that a GAL may fulfill the

Section 2313(a) mandate so long as the child’s best interests do not conflict

with the child’s legal interests). Here, the Child was appointed separate legal

counsel, who fulfilled the mandate when he attempted to ascertain the child’s

preferred outcome. The question now is what obligation, if any, does a GAL

have when that GAL is appointed solely to represent the Child’s best interests

during a contested termination hearing.

        On one hand, it appears that a GAL’s participation in a termination

proceeding in not required. See L.B.M., 161 A.3d at 181;6 see also In re:
____________________________________________
5
 Rule 1154(5) provides, inter alia, that a GAL “shall: (5) Interview potential
witnesses, including the child's guardians, caretakers, and foster parents,
examine and cross-examine witnesses, and present witnesses and evidence
necessary to protect the best interests of the child.” Pa.R.J.C.P. 1154(5)
(emphasis added).       The Juvenile Act outlines substantially the same
responsibilities as those listed in the Juvenile Rules of Procedure, with a
notable difference. The Juvenile Act explicitly provides that the GAL shall:
“(5) Interview potential witnesses, including the child’s parents,
caretakers, and foster parents…” 42 Pa.C.S.A. § 6311(b)(5) (emphasis).

6 In L.B.M.’s fractured decision, only a three-justice plurality joined Part II(B)
of the decision. Part II(B) notes, in passing, that “the Adoption Act does not
require the appointment of a GAL[.]” L.B.M., 161 A.3d at 181. Chief Justice
Saylor and Justice Todd did not join Part II(B), but only to opine that they
believed that a GAL could represent a child’s legal interests, so long as the
child’s legal interests and best interests do not conflict. Id. at 183-1184 (Chief
Justice Saylor – Concurring) (emphasis added).



                                               - 12 -
J-A10016-22



Adoption of C.J.A., 204 A.3d 496, 501-02 (Pa. Super. 2019).7 On the other

hand, once a GAL has been appointed to represent a child’s best interests

during a termination proceeding, it might follow that the GAL would be

charged with the same obligations as they would during a dependency

proceeding (including the obligation to interview the parent). See T.S., 192

A.3d at 1089-90.8 Then again, if the GAL has statutory obligations, it stands

to reason that the courts might have to afford the GAL the same sort of the

deference afforded to legal counsel, when determining whether those

obligations have been fulfilled. See P.G.F., 247 A.3d at 967.

        This precise question appears to be a matter of first impression, but this

panel cannot be the one to answer it. We do not reach this issue, because

Mother failed to raise it with the orphans’ court. See Pa.R.A.P. 302(a). The

only mention of the GAL not fulfilling her obligations was during Mother’s direct

examination, when she testified that the GAL was not at a family service plan

meeting. See N.T., at 134. To that end, we note that the GAL averred she

“reviewed all the records” and “had extensive conversations with quite a large

number of people about this case.” Id. at 191. But Mother did not object




____________________________________________
7In C.J.A., the orphan’s court did not appoint a GAL at all; rather, the court
only appointed legal counsel under Section 2313(a).

8 In T.S., the Supreme Court consulted the Juvenile Act – specifically, 42
Pa.C.S.A. § 6311(b)– to understand the contours of a GAL’s obligation in a
termination proceeding, where the Adoption Act provided no clear answer.



                                               - 13 -
J-A10016-22



before or after the GAL’s recommendation, or otherwise raise the propriety of

the GAL’s representation at the termination proceeding.9

        In her second appellate issue, Mother argues the orphans’ court erred

when it considered the statements the Child made to the court during an in

camera interview.              Mother claims these statements should be discounted,

because they were made in the presence of the foster mother. See Mother’s

Brief at 39.

        At the termination proceeding, the parties agreed that the court should

speak with the Child, particularly because the legal counsel averred that he

could not ascertain the Child’s preferred outcome. See N.T. at 180, 182-83.

The parties agreed that the court should speak to the Child alone, without the

intimidating presence of five attorneys. The plan was that foster mother would

initially be present during the interview (conducted via Zoom) and then leave

once the Child felt comfortable. But the Child was too shy to engage with the

court, so the foster mother never left. During the short interview, the court

gently coaxed some answers from the Child, who stated that he had “two

____________________________________________
9 We note that our Supreme Court authorized sua sponte review of certain
issues regarding Section 2313(a) representation; i.e., courts may “evaluate
(1) whether the orphans’ court appointed counsel to represent the legal
interests of the children and (2) if the appointed counsel also serves as GAL,
whether the orphans’ court determined that the child’s best interests and legal
interests did not conflict.” In re Adoption of K.M.G., 240 A.3d 1218, 1236
(Pa. 2020). We refrain from expanding this holding to mean that we may
conduct a sua sponte review to determine the adequacy of the GAL’s best
interests representation; such an inquiry would not be a “binary” question,
but a “fact-intensive, nuanced determination…not well-suited for sua sponte
appellate review.” K.M.G. 240 A.3d at 1238.



                                               - 14 -
J-A10016-22



mommies” and that he liked the foster mother best.        However, the court

terminated the interview after concluding that the Child was not competent to

testify. See T.C.O. at 16-17; see also N.T. at 185-190. Thus, contrary to

Mother’s argument on appeal, the court did not consider the Child’s

statements at all, much less weigh them against Mother. Mother’s second

issue is without merit.

      In her third appellate issue, Mother argues the orphans’ court erred by

giving little or no weight to Mother’s witnesses, where the court directed that

their testimony be expedited. See Mother’s Brief at 43.

      At the mid-point of the termination proceeding, the orphans’ court

informed the parties that it had other proceedings scheduled for that

afternoon, albeit short ones. The court asked whether the parties wished to

proceed through the lunch hour and attempt to finish the hearing that day, or

whether the parties wished for a continuance until the following Thursday.

See N.T. at 91. Counsel for the Agency was unavailable during the next week,

so the hearing proceeded without objection, and the court took short recesses

to tend to its other matters. Ultimately, Mother was able to call her each of

desired witnesses and presented her case in full. At no point did Mother object

to the court’s procedure.

      On appeal, Mother provides a singular citation to the record to argue the

court erred. See Mother’s Brief at 43; see also N.T. at 111. Mother’s counsel

sought to elicit testimony from Mother’s AA sponsor about the sponsor’s

experience with alcoholism.    The court directed counsel to move on, not


                                    - 15 -
J-A10016-22



because of time constraints, but because the court was familiar with

alcoholism and found the testimony to be irrelevant to Mother’s case. We

conclude Mother’s third claim is meritless. Insofar as Mother means to present

this issue as a weight claim, we address that matter below.

      We turn now to the portion of Mother’s appeal involving the substantive

termination decision. Termination of parental rights is governed by Section

2511 of the Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We add that we

may uphold a termination decision if any proper basis exists for the result

reached. In re C.S., 761 A.2d at 1201. Importantly, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).


                                     - 16 -
J-A10016-22



      We   address    the   orphans’    court   determinations   under   Section

2511(a)(2). That section provides:

           (a)   General rule.--The rights of a parent in regard to a
                 child may be terminated after a petition filed on any
                 of the following grounds:

                                           […]
                 (2) The repeated and continued incapacity, abuse,
                 neglect or refusal of the parent has caused the child
                 to be without essential parental care, control or
                 subsistence necessary for his physical or mental
                 well-being and the conditions and causes of the
                 incapacity, abuse, neglect or refusal cannot or will
                 not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” C.M.K., 203 A.3d at 262 (citation omitted).

      Mother’s fourth and fifth appellate issues both concern the third element

of the Section 2511(a)(2) analysis. Mother cites to her most recent stint of

sobriety to argue that the Agency failed to demonstrate that she was unable

to remedy the conditions which led to the Child’s removal. See Mother’s Brief

at 32, 45-46. Mother claims that she has been sober for 14 months and had

consistently met her service plan goals. However, that number, though

laudable, is misrepresentative because it includes time spent in an in-patient



                                       - 17 -
J-A10016-22



treatment program, as well as the four months between the termination

decision and the filing of the appellate brief.   In October 2021, when the

orphans’ court held the termination proceeding, Mother had only been out of

in-patient care and sober for approximately six months.

     This important discrepancy goes to the heart of the court’s decision:

        [T]his recent period of sobriety follows a long and tortured
        history of [Mother’s] relapses when the Agency is not closely
        monitoring [Mother’s] progress. Just prior to this period of
        sobriety, [Mother] had several serious relapses with
        accompanying domestic violence instigated by [Mother] in
        the presence of [Child], prompting [the] removal of the
        Child, calls on the foster parents to care for the Child under
        the Agency’s radar, police intervention, passing out from
        intoxication in the whole while caring for the [Child], trips to
        the emergency room heavily intoxicated, scheduled delivery
        due to heavy intoxication, or, finally, a four-month period of
        in-patient treatment. As a result of this instability, the Child
        was removed from [Mother’s] care formally four times and
        spent over 30 out of the 55 months of his life in the Agency’s
        custody, placed with his foster parents. Adding in the days
        that [Father] informally called on the foster parents to
        retrieve the Child while he dealt with [Mother’s] intoxication
        in the home, approximately another month may be added.
        If not for the presence of the [Father] to remove the Child
        from [Mother’s] care himself, [the orphans’ court] cannot
        speculate what might have occurred. At this time, however,
        [Father] is not permitted to have contact with the Child or
        communicate with the foster family pursuant to his
        probation conditions, and [the court] has since terminated
        his parental rights.

        [The court does] not doubt that [Mother] loves the Child,
        and we are confident in the accuracy of the testimony [the
        court] heard from her and those who testified on her behalf
        that [Mother] is affectionate and loving at her visits with the
        Child and that she is currently engaged in her sobriety
        efforts.   [Mother’s] history of extreme relapses and
        unconsciousness while caring for the Child full-time and the
        recentness of her return home from four months of in-


                                    - 18 -
J-A10016-22


         patient treatment just this year, however, do not instill
         confidence that [Mother] can remedy the conditions leading
         to her incapacity to parent the Child, least of all without the
         help of an in-home partner to supervise full-time care or the
         continued intervention of the foster parents. […] Even with
         [Father] in the home, he had previously expressed that he
         felt he could not protect the Child from [Mother].

         We are sympathetic to [Mother’s] history of alcohol
         addiction and commend her for her current sobriety.
         [Mother’s] pattern of relapses while caring for the Child
         under the stress of full-time parenting, the extreme nature
         of the previous circumstances prompting the Child’s removal
         from the home, and the need for [Mother] to have the safety
         net and monitoring of other adults to remove the Child when
         necessary lead [the court] to find that the Agency has met
         its burden in proving Section 2511(a)(2). In short, [Mother]
         gets sober, meets her goals for a period of time, relapses
         terribly, and repeats. Indeed, we have witnessed [the]
         same during our review of the case. [The court] gave the
         Child back and terminated dependency despite previous
         relapses in the hopes stability had been found. It has not,
         and the Child at long last deserves better stability.

T.C.O. at 12-13 (citation to legal authority omitted).

      Throughout her brief, Mother argues that the orphans’ court did not

place fair weight on the testimony and evidence favorable to Mother’s case.

But we emphasize that with termination cases, the record often supports the

opposite result. See T.S.M., 71 A.3d at 267; see also, e.g., In re Adoption

of T.B.B., 835 A.2d 397, 394 (Pa. Super. 2003). Recently, our Supreme Court

reaffirmed that the Superior Court is not in a position to make “close calls”

when reviewing appeals from termination decisions.         “When a trial court

makes a ‘close call’ in a fact-intensive case involving…the termination of

parental rights, the appellate court should review the record for an abuse of

discretion and for whether the evidence supports that trial court’s conclusions;


                                     - 19 -
J-A10016-22



the appellate court should not search the record for contrary conclusions or

substitute its judgment for that of the trial court.” Interest of S.K.L.R., 256

A.3d 1108, 1124 (Pa. 2021). To that end, we observe that the orphans’ court

is “free to believe, all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted).

      Instantly, the record supports the orphans’ court decision that Mother

cannot remedy the causes that lead to the Child’s removal. We are particularly

persuaded by the fact that the court had previously returned the Child to

Mother’s care and closed the dependency case after Mother demonstrated a

period of sobriety. But without Agency supports in place, Mother relapsed and

the Child had to be removed for a fourth time. Mother attributed that relapse

to the stresses of her pregnancy with the Child’s younger brother. She claims

that the situation will be different now, because she underwent surgery to

have her tubes tied, and because she has since received mental health

treatment. See Mother’s Brief at 20. However, the orphans’ court was free to

discount this testimony as evidence that Mother will not relapse again.

Mother’s fourth and fifth appellate issues are without merit.

      Finally, we turn to the second portion of the bifurcated termination

analysis under Section 2511(b):

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare


                                     - 20 -
J-A10016-22


         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

      This Court has explained that:

         [S]ection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship. See C.M.K., 203 A.2d at 264 (citation omitted); see also K.Z.S.,

946 A.2d at 764 (holding there was no bond worth preserving where the child

had been in foster care for most of the child’s life, which caused the resulting

bond to be too attenuated). Moreover, the court is not required to use expert



                                     - 21 -
J-A10016-22



testimony to resolve the bond analysis. In re Z.P., 994 A.2d at 1121 (citing

In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008)). And a parent’s own

feeling of love and affection for the child does not preclude the termination.

Id. Finally, we emphasize that “[w]hile a parent’s emotional bond with her

and/or her child is a major aspect of the Section 2511(b) best-interest

analysis, it is nonetheless only one of many factors to be considered by the

court when determining what is in the best interest of the child.”       In re

N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).

      In her sixth appellate issue, Mother alleges the orphans’ court erred

when it relied on the testimony of lay witnesses, including the foster mother,

to resolve the question of whether termination would be appropriate under 23

Pa.C.S.A.§ 2511(b). See Mother’s Brief at 40. Mother reasons that the court

“had an obligation to secure an expert opinion before entering its order

terminating Mother’s parental rights or, in the alternative, should have denied

the petition.” Id. at 41.

      For support, Mother relies on our Supreme Court’s decision in In re

E.M., 620 A.2d 481 (Pa. 1993). In that case, the local agency called an expert

witness – a psychologist – to testify about the bond between the foster mother

and the children. Critically, the psychologist did not assess the bond between

the children and their mother. E.M., 620 A.2d at 484-85. The High Court

remanded to allow for further exploration about the parental bond. Essential

to that holding, however, was the fact that the court did not analyze the bond

between the mother and the children or the effect that severance of that bond


                                    - 22 -
J-A10016-22



would have on the children. See E.M., 620 A.2d at 485 (emphasis added).

Thus, Mother’s reliance is misplaced. The court is not required to use expert

testimony when conducting a bond analysis. Z.P., 994 A.2d at 1121. Section

2511(b) does not require a formal bonding evaluation. Id. (emphasis added).

        Here, the orphans’ court properly recognized its obligation to consider

the effects that termination would have on the parental bond. See T.C.O. at

13-14. The court acknowledged that the Child loves Mother, but found that

the Child’s confusion and uncertainty were indicators of his greater need for

permanency and stability. Id. at 14. The court also noted that the Child was

bonded to his foster family, with whom the Child spent most of his short life.

The court was right to make this observation. “Common sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.

T.S.M., 71 A.3d at 267-68. And we reiterate that the bond is only one aspect

– albeit a major aspect – of the Section 2511(b) analysis. In re N.A.M.,

supra. We discern no error.

        In her seventh and last appellate issue, Mother alleges the orphans’

court erred when it did not consider the bond between the Child and his

siblings. See Mother’s Brief at 37-38.10 The Child’s older brother resides with

Mother, and the Child’s infant younger brother is placed with the foster family.

The trial court recognized the close relationship that Child has with both
____________________________________________
10We note that Mother provides no citation to the record, nor to relevant legal
authorities, on this point – an apparent contravention of our Rules of Appellate
Procedure. See generally Pa.R.A.P. 2119(e); see also Pa.R.A.P. 2101.


                                               - 23 -
J-A10016-22



siblings, but ultimately determined that the Child’s relationship with his older

brother did not preclude the termination of Mother’s rights. See T.C.O. at 22.

      We are mindful that, when possible, the preservation of the family is the

desired outcome. However, “[t]he goal of preserving the family unit cannot

be elevated above all other factors when considering the best interests of the

child[], but must be weighed in conjunction with other factors.” In re K.D.,

144 A.3d 145, 153 (Pa. Super. 2016) (citation omitted). Instantly, the court

properly considered the effect termination might have on the sibling

relationship and weighed the same in conjunction with the rest of the

termination analysis. We discern no error, nor abuse of discretion.

      As a final matter, we note that Mother has all but abandoned her

challenge to the court’s goal change decision. But even if we concluded that

Mother preserved this claim, it would be moot given our decision to affirm the

termination. See Interest of D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020)

(“An issue before a court is moot if in ruling upon the issue the court cannot

enter an order that has any legal force or effect.”) (citation omitted).

      In sum, we discern no error or abuse of discretion when the orphans’

court granted the Agency’s petition to terminate Mother’s rights under Section

2511(a)(2) and (b). The Child’s legal counsel fulfilled the Section 2313(a)

mandate. Mother failed to preserve her claim as to the propriety of the GAL’s

representation. The orphans’ court procedure was proper. Mother abandoned




                                     - 24 -
J-A10016-22



her challenge to the court’s goal change decision; alternatively, the challenge

is moot.11

        Decree affirmed. Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/13/2022




____________________________________________
11
  We echo the court’s hope that Mother continues on her path to sobriety, and
we applaud the foster family’s intention to allow Mother to have contact with
the Child, as the foster family deems appropriate.


                                               - 25 -